Citation Nr: 0512238	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  99-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of an 
injury to the right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO), which denied the benefits currently sought on appeal.

This claim was previously before the Board in July 2003, at 
which time the Board granted the veteran's application to 
reopen his previously denied claim of service connection for 
a low back disorder.  

The issue of service connection for this disorder on a de 
novo basis, as well as the issue of service connection for a 
right knee disorder, were then remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for final appellate review.


FINDINGS OF FACT

1.  The sacralization of the lumbar vertebra at L4-L5, is a 
congenital defect.

2.  There is no current acquired low back disability which is 
the result of a superimposed injury or disease which the 
veteran incurred during service.

3.  A chronic right knee disorder was not demonstrated during 
service, and degenerative arthritis of the right knee was not 
manifested until many years after service.

CONCLUSIONS OF LAW

1.  An acquired low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A right knee disorder was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004) redefined the obligations of VA with 
respect to the duties to notify and assist claimants in 
developing evidence.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date.  
38 C.F.R. § 3.159 (2004).

The U.S. Court of Appeals for Veteran Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and that the VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell


the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should provide any evidence in his 
possession pertaining to the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The Court has recently held that an 
RO notice letter needs to be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, ___ Vet. 
App. ___, No. 02-1077, slip op. at 27 (April 14, 2005).  In 
this case, the veteran was provided copies of the pertinent 
rating decision, statements of the case dated in October 1999 
and September 2002, and supplemental statements of the case 
dated in April 2000 and September 2004.  These documents, 
collectively, provided notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, by way of letters 
dated in May 2001 and December 2003, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably, statements from the veteran's 
private physicians as well as his spouse and brother, in 
addition to reports of comprehensive VA examinations provided 
to him since service, have been associated with his claims 
file.  There is no identified evidence that has not been 
accounted for, and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the May 2001 and December 2003 VCAA 
letters were mailed to the veteran subsequent to the appealed 
rating decision, which is technically in violation of the 
VCAA, and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears to be forthcoming.  Therefore, under the 
circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran's service medical records show that, during his 
July 1959 enlistment examination, the veteran reported no 
present or past complaints referable to the low back.  On 
examination at that time, evaluation of the spine lower 
extremities was normal.  Service medical records indicate 
that the veteran was first seen for low back pain and 
stiffness beginning in January 1960 while stationed at 
Quantico, Virginia.  He was evaluated at the orthopedic 
clinic later in January 1960.  The impression was postural 
low back strain.  He continued to be treated in February 
1960.  Exercises were prescribed.  The report of X-ray 
examination in February 1960 contains an impression of 
residuals of juvenile epiphysitis of the L-4 (i.e., the 4th 
lumbar) vertebral body, developmental, lumbosacral area.  

He was evaluated at the orthopedic clinic in March 1960.  At 
that time it was reported that he had a history of back pain 
beginning in July 1959 while at boot camp.  There was no 
history of back pain before that time. The pain was 
aggravated by bending forward and lifting.  There was no 
history of any injury.  Later, in March of that year, he was 
evaluated at the Bethesda Naval Hospital.



His complaints continued.  He was hospitalized on April 7, 
1960, at Quantico in conjunction with an evaluation by a 
Medical Board.  The report of Board of Medical Survey dated 
on April 11, 1960, showed that he had a history of back pain 
approximately six weeks after entering the Marine Corps.  
There was no history of any injury.  The veteran had 
continued to have intermittent back pain, which was 
exaggerated by activity but relieved by rest.  An X-ray of 
the veteran's lumbar spine in January 1960 was interpreted to 
reveal some congenital anomalies of the lumbar vertebra and 
an old juvenile epiphysitis of the 4th lumbar vertebra, with 
pseudoarthrosis of the transverse process of L5 with the 
sacrum.  The diagnosis was congenital deformity at L4-L5 
(sacralization, lumbar vertebra).  The Medical Board 
determined that the low back disorder had existed prior to 
service and was not aggravated during service.  It was 
determined that the veteran was unfit for service.  He was to 
appear before a Physical Evaluation Board.

The Physical Evaluation Board record of April 27, 1960, shows 
that it was recommended that the veteran be found unfit for 
duty because of physical disability diagnosed as a congenital 
defect of the joint at L4-5 (sacralization of a lumbar 
vertebra); and that that disability was incurred while 
entitled to receive basic pay by reason of aggravation.  Also 
recommended was a finding of a lumbosacral strain, existing 
prior to entry, aggravated.

In May 1960 the veteran appeared before the Physical 
Evaluation Board for a rebuttal.  At that time the veteran 
stated that he never had back pain prior to boot camp.  He 
said he had noticed the pain while doing exercises, and the 
pain had worsened since that time.  He reported that he was 
currently assigned to a warehouse where he did lifting, which 
aggravated his back.

Subsequently, a May 1960 Physical Review Council rendered an 
opinion that the veteran's disability was incurred while not 
entitled to basic pay; was not the proximate result of 
performing active duty and was not aggravated thereby, and 
therefore that it was not ratable.  




On July 1960, the veteran's case was reviewed by the Naval 
Physical Evaluation Board in Washington, D.C.  The Naval 
Physical Evaluation Board concurred with the recommendations 
of the Physical Review Council.

The veteran's service medical records are negative for any 
complaints and/or abnormal findings referable to his right 
knee or a right knee injury.

In November 1960, the veteran submitted a claim for service 
connection for the residuals of a back injury, which he 
asserted had been incurred in August 1959.

During a VA examination in January 1961, the veteran 
complained of pain across his lower back.  On clinical 
evaluation, tenderness and muscle spasm were noted.  Right 
and left lateral flexion was limited.  X-ray examination 
revealed a partially sacralized 5th lumbar vertebra present, 
and an unfused epiphysis was seen at L-4. Otherwise, there 
was no evidence of bone or joint pathology.  The diagnosis 
was orthopedic partial sacralized L-5 and unfused epiphysis, 
lumbar - developmental.

The veteran testified at a January 1962 hearing at the RO 
regarding his claim.  He testified that he never had trouble 
with his back before service, and that his back trouble began 
during initial training, after doing heavy lifting while on 
KP.

A private medical statement, dated in September 1980, is to 
the effect that the veteran had a long history of back 
difficulties, first noted in service.

On a VA examination in December 1998, the veteran informed 
the examiner that he had injured himself in service when a 
box fell off a forklift causing him to fall on his right 
knee.  He said that he had undergone X-rays of his knee and 
back.  He was given medication and a shot in his right knee.  
He complained of right knee pain with bending, walking, and 
prolonged standing.  On clinical evaluation, there was no 
gross deformity appreciated.  The veteran walked with an 
atalgic gait favoring the right knee.  There was crepitation 
of both knees and medial joint line tenderness


of the right knee, as well as patellofemoral grind pain.  An 
X-ray of the right knee was interpreted to reveal some 
calcification at the insertion of the suprapatellar tendon, 
as well as an osteophyte projecting from the posterior 
surface of the inferior patella.  No fracture was seen.  
Right knee degenerative changes was the diagnosis.

Received in December 1999 was a private medical statement 
dated in March 1961, which is to the effect that the veteran 
was seen that month for injuries to his back and right knee 
sustained in service.  The physician noted that on his 
examination of the veteran he found severe spasms of the 
trapezii muscles of the cervical spine.  He stated that his 
examination also revealed a degree of spasms of the muscles 
of the lumbar spine and damage to the fourth disc in the low 
back, as well as internal derangement of the right knee.

Also received in December 1999 was a private medical 
statement dated in February 1979, which is to the effect that 
since February 1979 the veteran had been under care for back, 
knee, and skin disorders.

A hearing was held before a Member of the Board (now one of 
the undersigned Veterans Law Judges herein) sitting at the RO 
in July 2000. At that time the veteran provided detailed 
testimony concerning the in-service injury to his right knee 
and associated symptoms.  He stated that he was working in a 
warehouse when stationery he was loading 15 feet above him 
fell on him, knocking him down and resulting in injuries to 
his right knee and low back.  He said he was taken by 
stretcher to the dispensary, where X-rays were taken and he 
received an injection.  He was then hospitalized for about 
two weeks.  He believed this occurred in the spring of 1960.  
He said his knee was placed in a cast and he was placed on 
limited duty.  He stated that he had to go to the Bethesda 
Naval Hospital to be evaluated by a Medical Board.

Of record are statements dated in July 2001 from the 
veteran's brother and spouse.  The veteran's brother stated 
that in the mid 1960s he was stationed at Ft. Bragg, and was 
informed that his brother had been hospitalized at Quantico.  
He visited his brother, who stated that while he was on duty 
in a warehouse boxes had collapsed


and pinned him to the floor, causing injuries to his back and 
right knee.  The veteran's spouse stated that she was dating 
the veteran and he called and informed her that he was in the 
base hospital for injuries suffered in an accident at a 
warehouse.  She had visited him, and he indicated that he was 
going to have a back operation.  She said he still has 
problems with his back and knee.  

At a hearing before another of the undersigned Veterans Law 
Judges, in February 2003, the veteran described injuries to 
his back and right knee in service stemming from being struck 
by falling boxes being stored in a warehouse.  He indicated 
that this injury occurred in March or April 1960.  He said 
that following service he had sought medical treatment for 
his knee and was advised to undergo surgery.  He said he 
declined surgery and decided to "put up with the pain."  
The veteran testified, with respect to his back, that prior 
to his active service he had participated in the Army Reserve 
and the Civil Air Patrol, and had no back problems.  He said 
that he has had a persistent back problem, manifested by 
pain, since service.

A VA examination was conducted in April 2004.  The examiner 
indicated that the claims file was not reviewed.  At that 
time the veteran complained of lower back pain.  He reported 
it started when he was in basic training.  He denied any 
trauma.  He developed low back pain following lifting during 
basic training.  When stationed at Quantico, while working at 
a warehouse, some boxes fell on him and knocked him down to 
the ground.  There were no fractures.  He was hospitalized 
for a few days and was placed in a cast.  He did not received 
surgery or physical therapy.  

The examination of the back was significant for complaints of 
pain at the end ranges of motion in all planes.  Following 
the examination, the diagnoses were mechanical lower back 
pain and degenerative disc disease.  

The examiner opined that the veteran's sacralization of the 
L4/L5 lumbar vertebrae noted on a prior X-ray was most likely 
congenital.  He added that it was not at least as likely as 
not that the veteran experienced any superimposed injury to 
the lower back during his service.  The examiner stated that, 
from the description of the veteran's reported injury in 
service, it sounded las if he experienced a lumbosacral 
sprain or strain at that time.  He attributed the veteran's 
current complaints to mechanical lower back pain.

A VA X-ray of the veteran's lumbosacral spine in April 2004 
showed advanced degenerative changes at multiple levels, with 
a scoliosis to the left and a vacuum deformity at L2-3.  
There was also lumbarization of the first sacral vertebral 
body.  Advanced disc degenerative disease was the diagnostic 
impression.

In June 2004 the VA examiner who conducted the April 2004 
examination reviewed the adjudication claims file and 
indicated there were no changes to be made in the April 2004 
examination report.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis manifested to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303(c).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The VA General Counsel, in a precedent opinion, has indicated 
that there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect" for service connection purposes in that congenital 
diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 
3.303(c), is not service connectable in its own right, 
although service connection may be granted for additional 
disability due to disease or injury superimposed upon such 
defect during service.  VAOPGCPREC 82-90.

In this regard, the lay statements are considered to be 
competent evidence when describing an in-service incident and 
the symptoms of a disease or disability or an injury.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise, 
and it is not contended otherwise.

A.  Low Back Disorder

The service medical records show that the veteran was seen on 
numerous occasions for low back pain which began during basic 
training.  He was radiologically found to have a congenital 
low back disorder, identified as sacralization of lumbar 
vertebrae, at L4-L5.  As indicated by the service medical 
records and confirmed by the recent VA examination, this 
disorder is a congenital defect.  Moreover, as previously set 
forth, a congenital defect is not a disability for which 
service connection may be granted.  However, service 
connection may be granted for superimposed pathology.  


The veteran has indicated that he sustained injuries to his 
low back in boot camp, and subsequently in March or April 
1960, while working in a warehouse at Quantico, Virginia.  He 
asserts that he was hospitalized for these injuries.  In 
support of his claim, he has submitted statements from family 
members and private physicians.

In this regard, the service medical record shows that the 
veteran's low back became symptomatic during boot camp.  
During his rebuttal appearance before the Physical Evaluation 
Board in May 1960, he reported that he was currently assigned 
to a warehouse where he did lifting which aggravated his 
back.

However, these records show no diagnosis of a superimposed 
acquired back disorder.  The veteran was hospitalized in 
April 1960 in conjunction with a Medical Evaluation Board.  
However, the hospital records contain no reference to a 
second injury to the back, and the diagnosis was of the 
congenital sacralization of the lumbar vertebrae, L4-L5.  
Although the Physical Evaluation Board indicated that the 
congenital back disorder was aggravated by service, the 
Physical Review Council and the Naval Physical Evaluation 
Board determined that it was not aggravated by service.  

In addition, when the veteran was examined by VA in January 
1961, no reference was made to the warehouse back injury, and 
a superimposed low back disability was not diagnosed at that 
time.  The diagnosis was partial sacralized lumbar 5 and 
unfused lumbar epiphysis, a congenital or developmental 
defect.  Also, during his January 1962 hearing at the RO, he 
made no reference to the warehouse accident.

March 1961, February 1979, and September 1980 private medical 
statements indicate the veteran had back problems dating back 
to an in-service injury.  However, these statements do not 
contain a diagnosis of an acquired back disorder.  



Further, concerning the in-service injuries, the VA examiner 
on 2004 indicated that it was consistent with a lumbosacral 
sprain or a strain and was unrelated to his current low back 
problems.  The examiner opined that his current complaints 
were consistent with mechanical lower back pain.  

There is no medical evidence of record which relates that the 
veteran's current acquired low back disabilities to his 
period of active duty or any incident therein.  

Accordingly, it is the judgment of the Board that service 
connection for a low back disorder is not warranted.  The 
evidence is not in relative equipoise so as to warrant the 
application of the benefit-of-the-doubt doctrine.  38 C.F.R. 
§ 3.102 (2004).

B.  Right Knee Disorder

The veteran maintains that he injured his right knee in 
accident at the warehouse in March or April 1960 when he 
injured his back.  In support of his claim he has submitted 
statements from family members and a private physician.

In this regard, the service medical records, which are 
extensive, contain no complaint or finding concerning a right 
knee injury or disability.  The veteran was hospitalized in 
April 1960.  However, no reference was made to a right knee 
injury.  

In a March 1961, a private physician indicated the veteran 
had internal derangement of the right knee as a result of an 
in-service injury.  However, this nexus opinion was based 
solely upon the history as reported by the veteran, which is 
not confirmed by the service medical records.  This treatment 
occurred more than 14 months after service.  Also, the next 
clinical evidence concerning a right knee disability was in 
February 1979, approximately 16 years later.  A specific 
diagnosis was not rendered at that time.  Additionally, the 
December 1998 VA examination revealed a diagnosis of right 
knee degenerative changes.  There is no medical evidence of 
record which relates the current arthritis of the right knee 
to service, or to or any incident therein.  



Accordingly, it is the judgment of the Board that service 
connection for a low back disorder is not warranted.  The 
evidence is not in equipoise so as to warrant the application 
of the benefit-of-the-doubt doctrine.  38 C.F.R. § 3.102 
(2004).


ORDER


Service connection for a low back disorder is denied.

Service connection for residuals of an injury to the right 
knee is denied.



			
	ANDREW J. MULLEN	               THOMAS J. DANNAHER
	Veterans Law Judge	         Veterans Law Judge
      Board of Veterans'Appeals        Board of Veterans' Appeals



______________________________________________

	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


